DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The WIPO digital access code provided has been entered by the Office, and the foreign priority document for this application is being retrieved. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recite “a hollow space … with the linear shape pressure sensitive sensor … being disposed within the hollow space”. This renders the claim indefinite, since claim 1, from which claims 3-4 and 6-8 depend, also recites “a holding member comprising an elastic body with a hollow portion therein, with the pressure sensitive 
Claims 6-8 recite “the second door front edge rubber includes a hollow space … the linear shape pressure sensitive sensor … being disposed within the hollow space”. This renders the claim indefinite, since claim 1, from which claims 6-8 depend, recites “a holding member comprising an elastic body with a hollow portion therein, with the pressure sensitive sensor disposed in the recessed portion being accommodated and held in the hollow portion” and it is unclear how “the linear shape pressure sensitive sensor” would be disposed in the hollow space of the  “second door front edge rubber” while also “disposed in the recessed portion being accommodated and held in the hollow portion” of the first door front edge rubber, as is required in claim 1. Appropriate correction is required. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Katzensteiner (US 2009/0026709).
Regarding claim 1, Katzensteiner discloses a pinch detection device, for detecting an occurrence of pinch during closing of 2one pair of sliding doors, comprising:  3a first door front edge rubber (Figure 1, element 1) to be attached to an edge portion in a closing movement 4direction of one sliding door of the one pair of sliding doors; and 5a second door front edge rubber (Figure 1, element 2) to be attached to an edge portion in a closing 6movement direction of an other sliding door of the one pair of sliding doors, 7wherein the first door front edge rubber includes a recessed portion (Figure 1, considered area recessed between two element 10s), which is open 8toward the second door front edge rubber, with a linear shape pressure sensitive sensor (Figure 1, considered sensor element located in element 8), which 9is sensitive to a pressure in an event of pinch, being disposed in the recessed portion, and wherein the pinch protection device further includes a holding member comprising an elastic body with a hollow portion (Figure 1, area of element 8) therein, with the pressure sensitive sensor disposed in the recessed portion being accommodated and held in the hollow 
Examiner notes that the elastic body encapsulating element 8 can be reasonably considered to be distinct from the main body portion of element 1, since the elastic body encapsulating element 8 is a different functional portion of the seal, with respect to the seal main body. Therefore, the pressure sensitive sensor disposed in the chamber (element 8) of Katzensteiner can be reasonably considered to be “accommodated and held in the hollow portion, which holds the pressure sensitive sensor on an exterior of the first door front edge rubber”. However, if applicant disagrees, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first door front edge rubber of Katzensteiner such that the structural element surrounding the area of element 8 (See Figure 1 below, “Holding Member”) and the main body of the first door front edge rubber (See Figure 1 below) would be formed as separate and distinct structural components, Since it could improve manufacturing of the seal to have the holding member and the main body of the first door front edge rubber formed separately and then assembled for a final assembly of the seal member, or since it could be desirable for the holding member to be constructed by a different material than the main body portion of the first door front edge rubber,  since different material characteristics could be found desirable for different portions of the seal, due to differences in the functionality of each portion of the seal. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the first door front edge rubber of Katzensteiner such that the structural element surrounding the area of element 8 (See Nerwin v. Erlichman, 168 USPQ 177, 179.

    PNG
    media_image1.png
    188
    318
    media_image1.png
    Greyscale
[AltContent: textbox (Figure 1: Katzensteiner (US 2009/0026709), Figure 1 (Examiner Amended))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Holding Member)][AltContent: textbox (First Door Front Edge Rubber Main Body)]

Regarding claim 3, as best understood, Katzensteiner discloses wherein the first door front edge 2rubber includes a hollow space (Figure 1, element 8) in a vehicle exterior side relative to the recessed portion (See Figure 1, as best understood, element 8 of Katzensteiner is at least partially located on both an exterior side and an interior side of the assembly), with 3a linear shape pressure sensitive sensor (Figure 1, considered sensor located in element 8), which is sensitive to a pressure from the vehicle 4exterior side relative to the recessed portion, being disposed within that hollow space (Examiner notes that the sensor elements located in elements 6 and 8 would be 
Regarding claim 4, as best understood, Katzensteiner discloses wherein the first door front edge rubber includes a hollow space (Figure 1, element 8) in a vehicle interior side relative to the recessed portion (See Figure 1, as best understood, element 8 of Katzensteiner is at least partially located on both an exterior side and an interior side of the assembly), with 15a linear shape pressure sensitive sensor (Figure 1, considered sensor located in element 8), which is sensitive to a pressure from the vehicle interior side relative to the recessed portion, being disposed within the hollow space.  
Regarding claim 5, Katzensteiner discloses wherein the second door front 2edge rubber includes a protrusion (See Figure 2, element 2 deforms element 10 and is at least partially mated to the recessed portion) to be at least partially mated into the recessed portion 3during closing of the one pair of sliding doors.  
Regarding claim 6, as best understood, Katzensteiner discloses wherein the second door front 2edge rubber includes a hollow space (Figure 1, element 6) in a rear position of the protrusion in the closing 3movement direction of the other sliding door, with a linear shape pressure sensitive sensor, 4that is sensitive to a pressure from the protrusion in the event of pinch in that closing 5movement direction, being disposed within that hollow space.  
Regarding claim 7, as best understood, Katzensteiner discloses wherein the second door front 2edge rubber includes a hollow space in the vehicle exterior side relative to a rear position of 3the protrusion in the closing movement direction of the other sliding door (See Figure 1, as best understood, element 6 of Katzensteiner is at least 
Regarding claim 8, as best understood, Katzensteiner discloses wherein the second door front 2edge rubber includes a hollow space in the vehicle interior side relative to the rear position of 3the protrusion in the closing movement direction of the other sliding door (See Figure 1, as best understood, element 6 of Katzensteiner is at least partially located on both an exterior side and an interior side of the assembly), with a linear shape 4pressure sensitive sensor, that is sensitive to a pressure from the vehicle interior side relative 5to the protrusion, being disposed within that hollow space.
Regarding claim 9, Katzensteiner discloses wherein an entirety of the holding member is disposed on the exterior of the first door front edge rubber. Examiner notes that the elastic body encapsulating element 8 (i.e. “the holding member”) is considered be distinct, or is modified to be distinct from the main body portion of element 1 in the rejection of claim 1 above. 



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Katzensteiner (US 2009/0026709) in view of Thiele et al. (US 2012/0267914) (hereinafter Thiele).
Regarding claim 2, Katzensteiner discloses 4wherein the holding member integrally includes a base section (See Figure 1, shown but not explicitly labeled, considered the portion mounting element 8 to element 1), which is attached to a 5bottom surface of the recessed portion (See Figure 1, shown but not explicitly labeled) and a substantially cylindrical holding portion (See Figure 1, shown but not explicitly labeled), which is formed with 6the hollow portion in a central portion thereof, with a width of the base section in a thickness 7direction of the one sliding door being wider than a width of the holding portion in the same 8thickness direction, with the pressure sensitive sensor being positioned in the thickness 9direction of the one sliding door by the base section, with gaps being formed between the 10holding portion and side surfaces, respectively, of the recessed portion (See Figure 1).  Although the holding portion of Katzensteiner is not shaped such that it is perfectly cylindrical, Thiele teaches that it is known in the art to configure a pinch detection device that includes a first door front edge rubber (Figure 1, element 200) that includes a holding 2member comprising an elastic body with a hollow portion therein, with a pressure sensitive 3sensor (Figure 1, element 202) being accommodated and held in that hollow portion, 4wherein the holding member integrally includes a base section and a cylindrical holding portion (Figure 1, element 204), which is formed with 6the hollow portion in a central portion thereof. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the holding portion of Katzensteiner such that it 

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive.
Regarding the argument that Katzensteiner does not teach or suggest, “wherein the pinch protection device further includes a holding member comprising an elastic body with a hollow portion therein, with the pressure sensitive sensor disposed in the Nerwin v. Erlichman, 168 USPQ 177, 179.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN B REPHANN/Examiner, Art Unit 3634